Opinion by
Johnson, J.
From the testimony, it appeared that there was an advance in value which amounted to less than 1 percent. The advance did not involve the merchandise other than the dutiable packing, which inadvertently was entered at $1.20 rather than $2. From an examination of the record it was held that there was no intention to defraud the revenue of the United States or to conceal or misrepresent the facts of the ease or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.